Citation Nr: 1824534	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-37 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to January 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran's sleep apnea did not have its onset in service and was not caused by or incurred in service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that all of the Veteran's service records were destroyed in the 1973 National Personnel Records Center (NPRC) fire.  VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005), citing Russo v. Brown, 9 Vet. App. 46 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection for Sleep Apnea

A.  Legal Criteria

Service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B.  Analysis

The Veteran asserts that the onset of his sleep apnea occurred while he was in service.
The Veteran's service treatment records (STRs) do not show any complaints, treatment, or diagnosis for sleep apnea during service.  Furthermore, the Veteran reported no major health problems during a medical examination in January 1996 and did not disclose any health concerns during a July 2001 health questionnaire.

The Veteran's VA treatment records following separation from service note multiple complaints of sleeping issues, but the Veteran denied any sleep apnea symptoms.  See CAPRI, p. 69, October 3, 2008.  Sleep apnea was first suspected during a visit to the El Paso VAHC in August 2011.  See CAPRI, p. 39, August 31, 2011.  The Veteran underwent a sleep study in September 2011 and was diagnosed with sleep apnea.  See CAPRI, p. 138, September 9, 2011.

The Veteran reported having difficulties sleeping and staying asleep during service.  In an August 2012 statement, the Veteran reported he began to experience sleep problems in 1996, and was only able to sleep 4 to 6 hours a night.  The Veteran stated that he reported sleeping issues to Physician Assistants (PAs) while he was stationed in Germany and Saudi Arabia, but that the PAs explained his sleep problems as either acclimating to the new area, anxiety about the new assignment, or the change in his work schedule.  Without the assistance of alcohol, the Veteran stated he could only sleep 4 to 5 hours a night.  This became more difficult in Saudi Arabia, where alcohol is not readily available, and he began to self-medicate with over the counter sleep aids.  The Veteran returned to using alcohol for sleep upon being transferred back to the U.S.  After an injury in December 2001, the Veteran was prescribed pain medication which also helped him sleep.  At no point in his statement did the Veteran mention any snoring or breathing issues while sleeping during his time in service.  The Veteran first references shallow breathing and lack of breathing at night after his service in 2009.

An August 2012 statement from the Veteran's spouse parallels the Veteran's statement.  She reported that she consistently insisted that the Veteran seek medical help for his sleeping and alcohol use, but he was concerned it would impact his military career as an officer and would seek help after retiring.  The Veteran continued to drink and self-medicate after leaving service.  She was concerned by the fact that the Veteran's breathing would be very shallow and would seem to stop during the night while he slept.  These problems continued into the Veteran's retirement and persisted despite seeking medical help.  After the Veteran was finally diagnosed with sleep apnea and provided with a CPAP machine, his spouse did not notice any breathing problems during the night.

The Veteran was afforded a VA examination on June 2014.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  The examiner makes note of the fact that the Veteran and his spouse assert that the Veteran's sleeping issues began in 1995, but despite making multiple visits to medical services in service, at no point did he report any sleep issues.  Following separation from service, the Veteran was diagnosed with insomnia in 2008, but he continued to deny sleep apnea symptoms.  The examiner concluded she could not document that the Veteran had sleep apnea during his service years.

The Board acknowledges the Veteran and his spouse are competent to report the events that occurred in service, such as his sleeping issues in service, including his shallow and stopped breath while sleeping.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the August 2012 statements are inconsistent with the Veteran's reports in his STRs.  At no point during any of his medical examinations did the Veteran report sleeping issues, despite the opportunity to do so.  The Veteran continued to deny sleep apnea symptoms after separation from service until the September 2011 sleep study confirmed a diagnosis of sleep apnea.  There is no competent medical evidence that supports that the Veteran's sleep apnea had its onset in or was caused by his time in service.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for sleep apnea must therefore be denied.


ORDER

Service connection for sleep apnea is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


